*165The opinion of the court was delivered by
Knapp, J.
The judgment which is here questioned seems to be entirely regular. There was jurisdiction in the justice over the subject matter and of the parties, and nothing irregular or illegal in the trial and proceedings is apparent.
The attack ostensibly made against the judgment is really against the regularity of the execution which issued under the judgment. Issuing execution is a proceeding entirely distinct from the judgment. Krumeick v. Krumeick, 2 Green 39.
Irregularities in its issue cannot affect the judgment in anywise, however great the irregularities or errors may be. For aught that appears, the judgment must be affirmed.